                          Case 20-16595-AJC        Doc 47     Filed 08/19/20     Page 1 of 1




            ORDERED in the Southern District of Florida on August 19, 2020.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                      UNITED STATESBANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov
          IN RE:
                                                                          CASE NO. 20-16595-AJC
          Astor EB-5, LLC,
                                                                          Chapter 11
                Debtor.
          _________________/
                                      ORDER SETTING FURTHER HEARING
                                         August 27, 2020 at 10:30 AM

                   THIS CAUSE came before the Court on August 13, 2020 at 2:00 PM for a

          Status Conference pursuant to this Court’s order, ECF 42. The Court heard the presentation of

          counsel regarding the status of the case, and for the reasons stated on the record, it is
                                                                        ​ ugust 27, 2020 at 10:30
                   ORDERED AND ADJUDGED that a hearing is scheduled for A
          AM by telephone​ to further consider this matter.

              • Effective August 1, 2020, if you plan to appear for a hearing telephonically before
              Judge A. Jay Cristol, all requests must be arranged through ​CourtSolutions no later
              than 3:00 p.m., one business day before the date of the hearing. Reservations should be
              arranged online at www.court-solutions.com/SignUp. If you are unable to register online,
              you may make a reservation by calling (917) 746-7476.

          Submitted by:                                  ###

          Joel M. Aresty, Esq.
          Email: ​aresty@icloud.com
          Telephone: 305-904-1903

          Attorney Aresty is directed to serve a copy of this Order within the time frame established by
          Local Rule 5005-1(G)(1)(c) and to file a certificate of service conforming with the requirements of
          Local Rule 2002-1(f).
